Case: 1:19-cr-00869 Document #: 69-1 Filed: 04/12/21 Page 1 of 10 PageID #:628




                       EXHIBIT A
    Case: 1:19-cr-00869 Document #: 69-1 Filed: 04/12/21 Page 2 of 10 PageID #:629




                                           LAW OFFICE OF
                                      JOSHUA G. HERMAN
                     53 WEST JACKSON, SUITE 457  CHICAGO, ILLINOIS 60604
       TEL: 312-909-0434  JHERMAN@JOSHHERMANLAW.COM  WWW.JOSHHERMANLAW.COM

January 23, 2021

BY E-MAIL
Barry Jonas, Melody Wells, & Tiffany Ardam
Assistant United States Attorneys
219 S. Dearborn, 5th Floor
Chicago, Illinois 60604
(Email: barry.jonas@usdoj.gov;
melody.wells@usdoj.gov;
tiffany.ardam@usdoj.gov)
                                                         Re:     United States v. Osadzinski,
                                                                 Case No. 19 CR 869 (N.D. Ill.)
Dear Mr. Jonas, Ms. Wells, and Ms. Ardam:

        On behalf of Thomas Osadzinski, we submit this formal request for discovery. The
documents and information that we request are discoverable under the Fifth and Sixth
Amendments to the United States Constitution, Brady v. Maryland, 373 U.S. 83 (1963), Giglio v.
United States, 405 U.S. 150 (1972), Federal Rule of Criminal Procedure 16, USAM 9-5.001, the
January 4, 2010 Ogden memorandum (“Ogden Memo”) (reprinted at Criminal Resource Manual
165), and other provisions of federal law set forth below. We ask that you provide the discovery
requested in this letter. We also request that you advise us in writing should the government
decline to comply with specific requests so that we may meet-and-confer as necessary prior to
filing appropriate discovery motions. (LCrR 12.1). We will be glad to discuss the requests and
attempt to resolve any differences that we might have. To the extent the requested materials have
already been produced, we are not asking the government to produce them a second time.
Further, should any of the information be classified, we would request disclosure in the
appropriate manner and classified setting.

        The documents1 and information requested include not only documents and information
in the possession, custody, or control of your office; but also documents and information in the
possession, custody, or control of any agency allied with the prosecution, including the Federal
Bureau of Investigation, the Department of Homeland Security, the Office of the Director of
National Security, the National Security Agency, the Department of Defense, the Central
Intelligence Agency, and the National Security Division of the Department of Justice
(collectively “the government”).

1
  The word “documents” includes all books, papers, letters, correspondence, e-mails, notebooks, reports,
memoranda, studies, diaries, notes, messages, computer facilitated or transmitted materials, images,
photographs, information in any computer database, audio and video tapes, recordings, transcripts,
ledgers, printouts and all copies or portions thereof, and any other written, recorded, or memorialized
material of any nature whatsoever. As used in this letter, the words “and” and “or” mean “and/or,” and the
words “includes” and “including” mean “includes (or including) without limitation.”
   Case: 1:19-cr-00869 Document #: 69-1 Filed: 04/12/21 Page 3 of 10 PageID #:630

AUSAs Jonas, Wells, and Ardam
January 23, 2021
Page 2


       Rule 16 Discovery Requests

        1.      The substance of any oral statement made by Defendant in response to
interrogation by any person then known by him to be a government agent if the government
intends to use that statement at trial. Fed. R. Crim. P. 16(a)(1)(A).

       2.       Any relevant written or recorded statements made by Defendant within the
possession, custody, or control of the government, the existence of which is known, or by the
exercise of due diligence could be known, to the attorneys for the government. Fed. R. Crim. P.
16(a)(1)(B)(i).

       3.     That portion of any written record containing the substance of any relevant oral
statement made by Defendant in response to interrogation by any person then known to him to be
a government agent. Fed. R. Crim. P. 16(a)(1)(B)(ii).

       4.     Defendant’s recorded testimony (if any) before a grand jury relating to the
charged offenses. Fed. R. Crim. P. 16(a)(1)(B)(iii).

        5.     A copy of Defendant’s prior criminal record (if any) that is within the possession,
custody, or control of the government, the existence of which is known, or by the exercise of due
diligence could be known, to the attorneys for the government. Fed. R. Crim. P. 16(a)(1)(D).

        6.      All books, papers, documents, data, photographs, tangible objects, buildings or
places, or copies or portions thereof (collectively “materials”) that are material to preparing the
defense and are within the government's possession, custody, or control. Fed. R. Crim. P.
16(a)(1)(E)(i).

        7.      All books, papers, documents, data, photographs, tangible objects, buildings or
places, or copies or portions thereof that the government intends to use at trial as evidence in
chief and are within the government’s possession, custody, or control. Fed. R. Crim. P.
16(a)(1)(E)(ii). This includes not only those materials that will be marked and offered into
evidence, but also those materials that will be relied on or referred to in any way by any witness
(including any expert witness) called by the government during its case-in-chief. We ask that
any materials that the government intends to use at trial as evidence in chief be specifically
identified, both to enable counsel to prepare effectively for trial and to afford defendants an
opportunity to move to suppress any such evidence. See Fed. R. Crim. P. 12(b)(3)(C) and
12(b)(4)(B). In addition, with respect to all materials produced pursuant to Fed. R. Crim. P.
16(a)(1)(E) or Brady, we ask that you identify the source of the materials.

        8.     All books, papers, documents, data, photographs, tangible objects, buildings or
places, or copies or portions thereof that were obtained from or belong to defendants and that are
within the government’s possession, custody, or control. Fed. R. Crim. P. 16(a)(1)(E)(iii).
      Case: 1:19-cr-00869 Document #: 69-1 Filed: 04/12/21 Page 4 of 10 PageID #:631

AUSAs Jonas, Wells, and Ardam
January 23, 2021
Page 3

        9.    All results or reports of physical or mental examinations, scientific tests or
experiments, or copies thereof, within the possession, custody, or control of the government, the
existence of which is known, or by the exercise of due diligence could be known, to the attorneys
for the government, and which are material to the preparation of the defense or are intended for
use by the government as evidence in chief at the trial, Fed. R. Crim. P. 16(a)(1)(F), including:

                A.      All handwriting exemplars and opinions of handwriting experts, all
                        handwriting or document analyses, and all documents examined or used
                        in, or that relate to, such analyses.

                B.      All fingerprint and palmprint examples, comparisons, and opinions of
                        fingerprint experts, and all documents examined or used, or that relate to,
                        those opinions.

                C.      All questioned document analyses relating to any document at issue in this
                        case, and all documents examined or used in, or that relate to, such
                        analyses.

                D.      All voice identification analyses, and all documents examined or used in,
                        or that relate to, such analyses.

                E.      All polygraph examinations, psychological stress examinations, hypnotic
                        procedures, or any other scientific procedures devised to determine
                        whether a subject is telling the truth, or to refresh a witness’ memory, and
                        all documents examined or used in, or that relate to, such examinations.

        10.     A written summary of testimony the government intends to use under Rules 702,
703, or 705 of the Federal Rules of Evidence during its case in chief at trial. The summary
should describe the witnesses’ opinions, the bases and reasons therefor, and the witnesses’
qualifications. Fed. R. Crim. P. 16(a)(1)(G).

II.      Brady, Kyles, Giglio, et. al.

        11.     Under Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, including Kyles
v. Whitley, 514 U.S. 419 (1995), and Giglio v. United States, 405 U.S. 150 (1972), and under the
Illinois Supreme Court Rule Rule 3.8(d) (made applicable to federal prosecutors by 28 U.S.C.
530B(a)), Defendant requests prompt disclosure of all documents and information (in whatever
form) that would tend to exculpate him with respect to the charge in the indictment, that would
mitigate the offense, or that would tend to reduce any sentence.

       In accordance with cases such as United States v. Safavian, 233 F.R.D. 12, 16-17 (D.D.C.
2005), United States v. Carter, 313 F. Supp. 2d 921, 923-25 (E.D. Wis. 2004), and United States
v. Sudikoff, 36 F. Supp. 2d 1196, 1199-1204 (C.D. Cal. 1999), and under the Illinois Rules of
Professional Conduct, Rule 3.8(d), 28 U.S.C. 530B, see, e.g., United States v. Acosta, 357 F.
Supp. 2d 1228 (D. Nev. 2005), it is our position that the government must disclose all favorable
    Case: 1:19-cr-00869 Document #: 69-1 Filed: 04/12/21 Page 5 of 10 PageID #:632

AUSAs Jonas, Wells, and Ardam
January 23, 2021
Page 4

documents and information without regard to whether there is a reasonable probability that the
disclosure would change the outcome of the trial. It is our position as well that favorable
documents and information must be disclosed even if inadmissible, as long as the documents and
information are reasonably likely to lead to the discovery of admissible evidence. See, e.g.,
Sudikoff, 36 F. Supp. 2d at 1201. Please let us know if you disagree with these principles so we
can bring any disputes to the Court for resolution. The documents and information that we
request under Brady and its progeny include:

                 A.       All documents or information (in whatever form) tending to establish that
                          any of the allegations in the indictment are not true; or that would tend to
                          contradict or mitigate either the government’s theory of its prosecution or
                          arguments in aggravation at sentencing. This request includes, but is not
                          limited to any and all reports, memoranda, notes or other written,
                          recorded, or digitally preserved memorializations in the government’s
                          possession or control pertaining to the following:

                             i.    Defendant’s membership or attempted membership in ISIS or any
                                   other designated terrorist group;

                            ii.    Defendant’s assistance or attempted assistance to ISIS or any other
                                   designated terrorist group;

                           iii.    Defendant’s solicitation of membership, funds, or material for ISIS
                                   or any other designated terrorist group;

                           iv.     Defendant’s provision or attempted provision of any type of
                                   material support to ISIS;

                            v.     Defendant’s provision or attempted provision of any type of
                                   material support to any individual or group acting on behalf of
                                   ISIS;

                           vi.     Defendant’s provision or attempted provision of any type of
                                   material support to any person or group that engaged in terrorist
                                   activity; and,

                           vii.    Defendant’s provision of any type of material support to any
                                   person or group who provided services or personnel, including
                                   themselves, to ISIS or any other designated terrorist group.

                 B.       All documents or information (in whatever form) that may be used to
                          impeach any potential prosecution witness. 2 We note that such

2
  As used in ¶ (K)(2), the term “prosecution witness” includes both witnesses whom the prosecution intends to call
to the witness stand and declarants whose out-of-court statements the prosecution intends to present as non-hearsay
or pursuant to a hearsay exception. See Fed. R. Evid. 806; Ogden Memo Step 1.B.7.
  Case: 1:19-cr-00869 Document #: 69-1 Filed: 04/12/21 Page 6 of 10 PageID #:633

AUSAs Jonas, Wells, and Ardam
January 23, 2021
Page 5

                   impeachment information includes information developed in the course of
                   interviewing potential prosecution witnesses and preparing them for trial,
                   whether or not memorialized in writing. See, e.g., Ogden Memo Step
                   1.B.8. The impeachment information we request includes all categories of
                   information set out at Step 1.B.7 of the Ogden Memo, including:

                   i.      all documents or information (in whatever form) relating to any
                           conviction or arrest of any potential prosecution witness, including
                           any juvenile adjudication or arrest;

                   ii.     all documents or information (in whatever form) relating to
                           promises, consideration, or inducements made to any potential
                           prosecution witness, whether directly to the witness or indirectly to
                           the witness’ attorney, friends, family, or business associates.
                           “Consideration” means anything of value or use, including without
                           limitation immunity grants, whether formal or informal, witness
                           fees, transportation assistance, money, or assurance of favorable
                           treatment with respect to any criminal, civil, or administrative
                           matter;

                   iii.    all documents or information (in whatever form) relating to known
                           but uncharged criminal conduct, which may provide a motive to
                           curry favor with the government;

                   iv.     all documents or information (in whatever form) relating to
                           inconsistencies in statements or testimony given by any potential
                           prosecution witness;

                   v.      all documents or information (in whatever form) relating to any
                           polygraph examination administered to any potential prosecution
                           witness;

                   vi.     all documents or information (in whatever form) that would tend to
                           impeach the credibility of any potential prosecution witness;

                   vii.    all documents or information (in whatever form) bearing adversely
                           on the character or reputation for truthfulness of any potential
                           prosecution witness;

                   viii.   all documents or information (in whatever form) relating to any
                           psychological or psychiatric treatment or condition of any potential
                           prosecution witness that could affect the witness' memory,
                           perception, veracity, or credibility;
   Case: 1:19-cr-00869 Document #: 69-1 Filed: 04/12/21 Page 7 of 10 PageID #:634

AUSAs Jonas, Wells, and Ardam
January 23, 2021
Page 6

                       ix.    all documents or information (in whatever form) relating to any
                              drug or alcohol use by any potential prosecution witness that could
                              affect the witness’ memory, perception, veracity, or credibility;

                       x.     all documents or information (in whatever form) relating to any
                              physical or organic condition of any potential prosecution witness
                              that could affect the witness’ memory, perception, veracity, or
                              credibility; and,

                       xi.    each specific instance of conduct from which it could be inferred
                              that any potential prosecution witness is untruthful.

III.   Predicates for Rule 12 Motions

        12.     As a predicate to motions pursuant to Fed. R. Crim. P. 12, Defendant requests that
she be informed of the information set forth below. With respect to these requests, and
particularly those regarding FISA, the FAA, and EO 12333, we highlight the recent instruction
from the Ninth Circuit Court of Appeals, which has emphasized, that, “[a]t a minimum, then, the
Fourth Amendment requires notice to a criminal defendant when the prosecution intends to enter
into evidence or otherwise use or disclose information obtained or derived from surveillance of
that defendant conducted pursuant to the government's foreign intelligence authorities.” United
States v. Moalin, 973 F.3d 977, 1000 (9th Cir. 2020). This notice requirement extended to
foreign surveillance conducted under foreign surveillance statutes, such as the Foreign
Intelligence Surveillance Act (“FISA”) and the controversial Amendments to FISA (“FAA”), as
well as to “other foreign intelligence authorities, including Executive Order 12,333 and the
FAA’s predecessor programs.” Id. at 1001. Notice under these “other foreign intelligence
authorities” is essential because those programs lack any statutory protections that are present in
FISA. Id. Thus, it is our position that the government’s duty to provide notice of surveillance
extends not only to information that is collected that it intends to use at trial against Defendant.
Should the government disagree with this position, please state so in writing, as we anticipate
any disputes will need to be resolved by the Court. With these points in mind, Defendant
requests the following information:

               A.      Whether any evidence in the government’s possession, custody, or control
                       was obtained through electronic, physical, or mechanical surveillance,
                       including without limitation wiretaps, body wires, pen registers,
                       interception of telephone and fax communications, interception of e-mails,
                       or video surveillance, and a description of such evidence.

               B.      In connection with any electronic, physical or mechanical surveillance of
                       any defendant during the investigation of the allegations of the indictment
                       or any related allegations, please provide: (a) video and audiotape and
                       transcripts of the statements or conversations monitored, (b) copies of any
                       fax communications or e-mails intercepted, (c) the procedures used to
  Case: 1:19-cr-00869 Document #: 69-1 Filed: 04/12/21 Page 8 of 10 PageID #:635

AUSAs Jonas, Wells, and Ardam
January 23, 2021
Page 7

                   conduct such surveillance, and (d) the authority under which such
                   surveillance was conducted.

            C.     With respect to any evidence the government obtained under the purported
                   authority of 18 U.S.C. § 2510 et seq, (“Title III”), please provide: (a) all
                   applications, certifications, affidavits, and other materials submitted to the
                   Court in connection with any request for authority to obtain such evidence
                   (including all materials related to requests to extend an existing Title III
                   order); (b) all orders of the court purporting to grant such authority; (c) all
                   evidence relating to measures taken by the government to reduce the
                   interception of communications unrelated to the criminal activity under
                   investigation; (d) all documents relating to Title III that were served upon
                   defendants, including but not limited to any notices issued after the
                   termination of the surveillance; (e) all documents relating to the sealing of
                   information obtained pursuant to Title III surveillance; (f) all documents
                   relating to other investigative procedures that were tried and failed; and
                   (g) all documents relating to the basis on which the government concluded
                   that other investigative procedures were unlikely to succeed if tried or
                   were too dangerous.

            D.     Any surveillance or search conducted pursuant to the pre-2008 provisions
                   of the Foreign Intelligence Surveillance Act (“FISA”), 50 U.S.C. §§ 801-
                   12, 1821-29, 1841-46.

            E.     Any surveillance or search conducted pursuant to Sections 703, 704, or
                   705 of FISA, 50 U.S.C. §§ 1881(b), 1881(c), 1881(d), including
                   surveillance of Defendant’s communications with U.S. persons located
                   outside the United States.

            F.     Any surveillance or search conducted pursuant to Sections 702 of FISA,
                   50 U.S.C. § 1881(a), including surveillance of Defendant’s international
                   communications and visits to foreign-based websites.

            G.     Any surveillance or search conducted pursuant to Executive Order 12333,
                   including surveillance of Defendant’s international communications and
                   visits to foreign based websites.

            H.     Any demand for records or tangible things pursuant to Section 215 of the
                   Patriot Act, 50 U.S.C. § 1861, that produced information pertaining to
                   Defendant, including phone records, internet records, or financial records.

            I.     Any demand for records pursuant to a national security letter, e.g., 18
                   U.S.C. § 2709, that produced information pertaining to Defendant,
                   including phone records, internet records, or financial records;
  Case: 1:19-cr-00869 Document #: 69-1 Filed: 04/12/21 Page 9 of 10 PageID #:636

AUSAs Jonas, Wells, and Ardam
January 23, 2021
Page 8

            J.     Any “sneak and peek” search pursuant to Section 213 of the Patriot Act,
                   18 U.S.C. § 3103(a);

            K.     Any “suspicious activity reports” provided pursuant to the Patriot Act
                   and/or the Bank Secrecy Act;

            L.     Any search or surveillance authorized under Rule 41 of the Federal Rules
                   of Criminal Procedure;

            M.     Any disclosure of communications or records pursuant to the Stored
                   Communications Act, 18 U.S.C. § 2702-03;

            N.     Any use of Internet content preservation orders pursuant to the provisions
                   of 18 U.S.C. §2703 or any other authority;

            O.     Any demand for records pursuant to a subpoena that produced information
                   pertaining to Defendant, including phone records, internet records, or
                   financial records;

            P.     Any use of a cell-site simulator (e.g., Stringray or Hailstorm device) or
                   GPS-tracking device regarding Defendant;

            Q.     Any use of a malware, exploits, hacking software or devices, or other
                   electronic intrusions or monitoring software or systems installed or used
                   on Defendant’s electronic devices;

            R.     Any monitoring of social media platforms that produced information
                   concerning Defendant, whether or not the accounts, statements, or
                   postings are attributed to Defendant;

            S.     Any communications, chat logs, metadata, or other records that the
                   government possesses concerning Defendant’s communications through
                   WhatsApp, Facebook, Twitter, Skype, iMessage, PalTalk, Telegram,
                   Surespot, Reddit, Incels.me, Discord, Steam or any other social media or
                   online communications platform that the government has not yet furnished
                   to the defense.

            T.     Any information favorable to the defense located in the files or databases
                   of other agencies, including without limitation, information or data
                   obtained pursuant to foreign-intelligence authorities, regardless of whether
                   the government intends to use the information in this proceeding against
                   Defendant.
  Case: 1:19-cr-00869 Document #: 69-1 Filed: 04/12/21 Page 10 of 10 PageID #:637

AUSAs Jonas, Wells, and Ardam
January 23, 2021
Page 9

               U.     Whether any evidence in the government’s possession, custody, or control
                      was obtained through a mail cover or trash cover, and a description of
                      such evidence.

               V.     Whether the government employed any informant or undercover agent
                      during its investigation of the charges.

IV.    Rule 1006 Fed. R. Evid.

        13.     Under Fed. R. Evid. 1006, Defendant requests that she be advised whether the
prosecution will seek to offer any chart, summary, or calculation in evidence, and, if so, (1) that
all such charts, summaries, and calculations be produced, and (2) that all writings, recordings, or
other information on which such charts, summaries, or calculations are based be made available
for inspection and copying.

        14.    Defendant requests that the prosecution disclose whether it intends to offer in its
case-in-chief as a statement any of the following, and that it provide the substance of any such
statement:

               A.     Any statement as to which Defendant allegedly manifested his adoption or
                      belief in its truth. Fed. R. Evid. 801(d)(2)(B).

               B.     Any statement made by another which was purportedly authorized by
                      Defendant. Fed. R. Evid. 801(d)(2)(C).

               C.     Any statement made by an agent or employee of Defendant concerning a
                      matter within the scope his agency or employment made during the
                      existence of such a relationship. Fed. R. Evid. 801(d)(2)(D).

               D.     Any statement made by an alleged co-conspirator during the course of an
                      in furtherance of any alleged conspiracy. Fed. R. Evid. 801(d)(2)(E).

       15.     Defendant requests that the prosecution disclose all evidence of any similar
crimes, wrongs, or acts allegedly committed by him, upon which the prosecution intends to rely
to prove motive, scheme, opportunity, intent, preparation, knowledge, or absence of mistake or
accident. Fed. R. Evid. 404(b).

                                                     Sincerely yours,



                                                     Joshua G. Herman

JGH/jh
cc:    Steven Greenberg
